     Case 2:19-cv-10202-DDP-E Document 24 Filed 04/14/20 Page 1 of 2 Page ID #:312




 1
 2
 3
 4
 5
 6
 7                       IN THE UNITED STATES DISTRICT COURT
 8                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                                 WESTERN DIVISION
10
11       NOMADIX, INC.,                            CASE NO. 2:19-cv-10202-DDP-E
12                   Plaintiff,                    [Hon. Dean D. Pregerson]
13                                                 ORDER ON STIPULATION
               v.
14                                                 FOR EXTENSION FOR
         SIA MIKROTĪKLS; MICROCOM                  DEFENDANT MICROCOM
15       TECHNOLOGIES, INC.; CREATIVE              TECHNOLOGIES, INC. TO
16       WIRELESS, INC.; and GLOBAL IT             RESPOND TO COMPLAINT
         COMMUNICATIONS, INC.,
17
                     Defendants.
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-cv-10202-DDP-E Document 24 Filed 04/14/20 Page 2 of 2 Page ID #:313




 1                                          ORDER
 2            Having read and considered the parties’ Stipulation to Extend Time for
 3      Micrcom Technologies, Inc. to Respond to Complaint, and good cause appearing
 4      therefor, the Court hereby GRANTS the stipulation.            Defendant Microcom
 5      Technologies, Inc. shall have up to, and including, May 13, 2020 to file a response
 6      to the complaint in this action.
 7
 8      IT IS SO ORDERED.
 9
10      Date: April 14, 2020
                                                      Hon. Dean D. Pregerson
11
                                                      United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -1-
